      Case 19-50075         Doc 32      Filed 04/04/19       EOD 04/04/19 16:23:13         Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


 USA GYMNASTICS,                                              Adv. Case. No. 19-50075

                           Plaintiff,

 v.

 GEDDERTS’ TWISTARS USA
 GYMNASTICS CLUB, INC., TWISTARS
 USA, INC., JOHN GEDDERT, KATHRYN
 GEDDERT, DONALD PETERS,
 SOUTHERN CALIFORNIA ACRO TEAM,
 INC., BMK PARTNERS LTD, BMK
 TRAINING FACILITIES, LTD., KAROLYI
 TRAINING CAMPS, LLC, KAROLYI’S
 ELITE, KAROLYI WORLD GYMNASTICS
 INC., BELA KAROLYI, MARTHA
 KAROLYI, RICHARD CARLSON, and
 WORLD SPORT CHICAGO,

                           Defendants.


                               NOTICE OF MOTION AND HEARING

          PLEASE TAKE NOTICE that on March 29, 2019 USA Gymnastics, as debtor and debtor

in possession in the above-captioned chapter 11 case (the “Debtor”), filed the Plaintiff’s Motion

For A Preliminary Injunction [Adv. Dkt. 5] (the “Motion”), which has been set for a hearing (the




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
    Case 19-50075       Doc 32    Filed 04/04/19    EOD 04/04/19 16:23:13       Pg 2 of 2



“Hearing”) on April 17, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the

United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

       PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

by Friday, April 12, 2019 at 4:00 p.m. (Prevailing Eastern Time), via the Court’s ECF system.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All

callers shall keep their phones muted unless addressing the Court. All callers must identify

themselves and the party(ies) they represent when addressing the Court. Callers shall not place

their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed on

PACER, by contacting the Debtor’s attorneys, or from the Clerk of the Court.

Dated: April 4, 2019                               Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
